     Case 2:17-cv-08825-SJO-E Document 54 Filed 11/19/18 Page 1 of 12 Page ID #:799


     Michael J. Jaurigue (SBN 208123)
 1    michael@jlglawyers.com
     JAURIGUE LAW GROUP
 2   300 West Glenoaks Boulevard, Suite 300
     Glendale, California 91202
 3   Telephone: 818.630.7280
     Facsimile: 888.879.1697
 4
     Joseph M. Hekmat (SBN 265229)
 5     jhekmat@hekmatlaw.com
     HEKMAT LAW GROUP
 6   11111 Santa Monica Boulevard, Suite 1700
     Los Angeles, California 90025
 7   Telephone: 424.888.0848
     Facsimile: 424.270.0242
 8
     Attorneys for Plaintiff Maritza Castrellon
 9
10                              UNITED STATES DISTRICT COURT
11                             CENTRAL DISTRICT OF CALIFORNIA
12

13    MARITZA CASTRELLON, individually              Case No. 2:17-cv-08825 SJO (Ex)
      and on behalf of all others similarly
14    situated,                                     SECOND AMENDED CLASS-ACTION
                                                    COMPLAINT
15                Plaintiff,
                                                    Violation of the Telephone Consumer
16         v.                                       Protection Act, 47 U.S.C. § 227
17    FITNESS CLUB MANAGEMENT, LLC,
      a California limited liability company;       DEMAND FOR JURY TRIAL
18    HARMAN FITNESS, LLC, a California
      limited liability company; VAN NUYS
19    FITNESS, LLC, a California limited
      liability company; and DOES 1 through
20    10, inclusive,
21                Defendants.
22

23

24

25

26
27

28



                          SECOND AM. CLASS-ACTION COMPL. – Case No. 17-cv-08825
     Case 2:17-cv-08825-SJO-E Document 54 Filed 11/19/18 Page 2 of 12 Page ID #:800



 1                                   JURISDICTION AND VENUE
 2         1.     Jurisdiction. Plaintiff Maritza Castrellon filed this action in the Superior
 3   Court of the State of California for the County of Los Angeles on October 23, 2017,
 4   bearing case number BC680851. Thereafter, on December 7, 2017, Defendants Fitness
 5   Club Management, LLC (“Fitness Club”); Harman Fitness, LLC (“Harman Fitness”); and
 6   Van Nuys Fitness, LLC (“Van Nuys Fitness”) removed the action to this Court pursuant
 7   to 28 U.S.C. §§ 1331, 1441, and 1446, on the ground that the action arises under a law of
 8   the United States, specifically, the Telephone Consumer Protection Act (“TCPA”), 47
 9   U.S.C. § 227. Federal and state courts have concurrent jurisdiction over suits arising
10   under the TCPA. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 745 (2012). This
11   Court therefore has subject-matter jurisdiction over Plaintiff’s claim for relief.
12   Furthermore, this Court has personal jurisdiction over Defendants because, as alleged
13   below, each Defendant has had systematic and continuous contacts within the County of
14   Los Angeles, State of California. Also as alleged below, the specific events, omissions,
15   and/or injuries giving rise to Plaintiff’s claim for relief occurred within the County of Los
16   Angeles, State of California.
17         2.     Venue. As alleged more particularly below, venue is proper in the United
18   States District Court for the Central District of California because Defendants conduct
19   business within the County of Los Angeles, located within the Central District, and
20   because Defendants’ acts and/or omissions giving rise to Plaintiff’s claim for relief
21   occurred within this District.
22                               INTRODUCTORY STATEMENT
23         3.     Pursuant to rule 23 of the Federal Rules of Civil Procedure, Plaintiff Maritza
24   Castrellon brings this class action on behalf of herself and all others similarly situated
25   against Defendants Fitness Club, a California limited liability company; Harman Fitness,
26   a California limited liability company; Van Nuys Fitness, a California limited liability;
27   and Does 1 through 10, inclusive.
28         4.     As alleged below, Defendants have violated the TCPA, 47 U.S.C. § 227,

                                                 1
                          SECOND AM. CLASS-ACTION COMPL. – Case No. 17-cv-08825
     Case 2:17-cv-08825-SJO-E Document 54 Filed 11/19/18 Page 3 of 12 Page ID #:801



 1   through their unauthorized contact of consumers on the consumers’ respective cellular
 2   telephones. Specifically, Defendants have violated the TCPA by sending unsolicited text
 3   messages without prior express written consent, invading the consumers’ right to privacy.
 4         5.     Pursuant to 47 U.S.C. § 227(b)(3), Plaintiff and Class Members are entitled
 5   to, inter alia, statutory damages and injunctive relief for Defendants’ violations.
 6                                            PARTIES
 7         6.     Plaintiff is, and at all times relevant to this action was, a California resident
 8   of the County of Los Angeles. She is, and at all times relevant to this action was, a
 9   “person” as defined under 47 U.S.C. § 153.
10         7.     Plaintiff is informed and believes, and based thereon alleges, that Defendant
11   Fitness Club is a California limited liability company with a principal place of business
12   located at 19867 Prairie Street, Suite 200, Chatsworth, California 91311. Plaintiff is
13   further informed and believes, and based thereon alleges, that Fitness Club is, and at all
14   times relevant to this action was, a “person” as defined under 47 U.S.C. § 153.
15         8.     Plaintiff is informed and believes, and based thereon alleges, that Defendant
16   Harman Fitness is a California limited liability company with a principal place of
17   business located at 18566 Clydesdale Road, Granada Hills, California 91344. Plaintiff is
18   further informed and believes, and based thereon alleges, that Harman Fitness is, and at
19   all times relevant to this action was, a “person” as defined under 47 U.S.C. § 153.
20         9.     Plaintiff is informed and believes, and based thereon alleges, that Defendant
21   Van Nuys Fitness is a California limited liability company with its principal place of
22   business located at 19867 Prairie Street, Suite 200, Chatsworth, California 91311.
23   Plaintiff is further informed and believes, and based thereon alleges, that Van Nuys
24   Fitness is, and at all times relevant to this action was, a “person” as defined under 47
25   U.S.C. § 153.
26         10.    Plaintiff is ignorant of the true names and capacities of Defendants Does 1
27   through 10, and she therefore sues them under those fictitious names. Plaintiff is
28   informed and believes, and based thereon alleges, that each of the acts and omissions

                                                 2
                          SECOND AM. CLASS-ACTION COMPL. – Case No. 17-cv-08825
     Case 2:17-cv-08825-SJO-E Document 54 Filed 11/19/18 Page 4 of 12 Page ID #:802



 1   alleged herein was performed by, or is attributable to, Fitness Club, Harman Fitness, Van
 2   Nuys Fitness, and Does 1 through 10, with each acting as the agent for the others, with
 3   each having the legal authority to act on the others’ behalves, and with each ratifying
 4   every act or omission complained of herein. Plaintiff is further informed and believes,
 5   and based thereon alleges, that each Defendant is in some manner intentionally,
 6   negligently, or otherwise responsible for the acts and omissions of the other Defendants
 7   in proximately causing the damages alleged. Similarly, Plaintiff is informed and
 8   believes, and based thereon alleges, that the acts and omissions of each Defendant were
 9   in accordance with, and represent, the official policy and practice of all Defendants.
10   Plaintiff will amend the Complaint to allege the true names and capacities of Does 1
11   through 10 when such names and capacities have been ascertained.
12                                  GENERAL ALLEGATIONS
13         11.    Plaintiff is informed and believes, and based thereon alleges, that Fitness
14   Club, Harman Fitness, and Van Nuys Fitness jointly operate, manage, and own a fitness
15   gym located in Van Nuys, California that is licensed to use the “Crunch Fitness” brand.
16   Plaintiff is further informed and believes, and based thereon alleges, that Fitness Club
17   and Harman Fitness also jointly operate, manage, and own other gyms located in the
18   United States that likewise are licensed to use the Crunch Fitness brand.
19         12.    Plaintiff is informed and believes, and based thereon alleges, that all of the
20   Crunch Fitness gyms operated, managed, and owned by Defendants require consumers to
21   become members in order to use the facilities. At no time was Plaintiff ever a member of
22   any Crunch Fitness gym.
23         13.    On or about June 28, 2017, Plaintiff received the following unsolicited text
24   message from Defendants:
25                Hey its Heather @Crunch Van Nuys! Our Sneak Peak party is this Sat
26         7/1 @10a! Raffle prizes, music, food with awesome specials! Please RSVP.
27         Can you make it?
28   Plaintiff did not respond to this text message.

                                                 3
                          SECOND AM. CLASS-ACTION COMPL. – Case No. 17-cv-08825
     Case 2:17-cv-08825-SJO-E Document 54 Filed 11/19/18 Page 5 of 12 Page ID #:803



 1         14.    On or about July 1, 2017, Plaintiff received another unsolicited text from
 2   Defendants, this time stating:
 3                Hi! Last chance to stop by our Crunch Fitness Van Nuys Sneak Peek
 4         party today & get pre-opening rates. A ton of raffle prizes, music & food!
 5         Can you make it?
 6   Plaintiff did not respond to this text message.
 7         15.    On or about July 10, 2017, Plaintiff received a third unsolicited text message
 8   from Defendants, stating:
 9                Hi its Heather at Crunch Fitness! Come see us this Thursday the 13th
10         for awesome enrollment specials & dues as low as $9.95 per month! Can
11         you make it?
12   Plaintiff responded to this message by texting back, “Stop texting!”
13         16.    On or about July 13, 2017, Plaintiff received a fourth unsolicited text
14   message from Defendants, stating:
15                Hey its Heather at Crunch Fitness! Come see us today for incredible
16         enrollment specials and dues as low as $9.95 per month! Can you make it?
17   Plaintiff responded to this text as well, texting back, “Stop textin!”
18         17.    As is apparent from the content of the four above-alleged text messages, the
19   messages were sent without an emergency purpose; instead, they promote the purchase of
20   Crunch Fitness memberships.
21         18.    Again, at no time was Plaintiff ever a member of any Crunch Fitness gym;
22   indeed, Plaintiff had never even visited any Crunch Fitness gym location. In any event,
23   Plaintiff never gave any signed authorization to anyone expressly permitting Defendants,
24   or anyone acting on any of their respective behalves, to use her cellular-telephone number
25   for telemarketing or advertising purposes.
26         19.    Plaintiff’s cellular-telephone number is linked to a subscription plan under
27   which she is charged each month for cellular-telephone and data services.
28         20.    Plaintiff is informed and believes, and based thereon alleges, that the text

                                                 4
                          SECOND AM. CLASS-ACTION COMPL. – Case No. 17-cv-08825
     Case 2:17-cv-08825-SJO-E Document 54 Filed 11/19/18 Page 6 of 12 Page ID #:804



 1   messages referenced in paragraphs 13 through 16 were sent by Defendants, and that
 2   Defendants controlled and were responsible for both the content and delivery of the
 3   messages; alternatively, the messages were sent by at least one of the Defendants acting
 4   at the direction of the other Defendants to send the messages or to conduct promotional
 5   activities, with the other Defendants’ full knowledge and consent, and to the benefit of all
 6   Defendants.
 7         21.     Plaintiff is informed and believes, and based thereon alleges, that
 8   Defendants had a policy and practice of soliciting the telephone numbers of non-members
 9   from current Crunch Fitness gym members; that her cellular-telephone number—along
10   with thousands of other cellular-telephone numbers from non-members—was entered
11   into, and stored in, a database maintained by Defendants; and that Defendants sent her the
12   above-alleged text messages by accessing that database through the use of equipment
13   capable of dialing the numbers that had been entered into, and stored in, that database,
14   including, but not necessarily limited to, equipment consisting of an internet-to-phone
15   text-messaging platform into which Defendants uploaded or otherwise entered their
16   database of telephone numbers.
17         22.     Plaintiff is further informed and believes, and based thereon alleges, that the
18   dialing equipment used by Defendants to send text messages to Plaintiff was capable, at
19   the time that the texts were sent to her, of storing or producing numbers accessed through
20   Defendants’ database and further capable of randomly or sequentially dialing those
21   numbers.
22         23.     Plaintiff is informed and believes, and based thereon alleges, that
23   Defendants, working together pursuant to the arrangement alleged in paragraphs 20 and
24   21, sent the above-referenced text messages, as well as thousands of similar text
25   messages, en masse to the cellular telephones of non-members using the equipment
26   referenced in paragraphs 21 and 22. In addition, Plaintiff is informed and believes, and
27   based thereon alleges, that all of the above-alleged text messages that Plaintiff received—
28   which do not identify any specific recipient by name and which are impersonal in

                                                 5
                          SECOND AM. CLASS-ACTION COMPL. – Case No. 17-cv-08825
     Case 2:17-cv-08825-SJO-E Document 54 Filed 11/19/18 Page 7 of 12 Page ID #:805



 1   nature—were simultaneously transmitted to thousands of non-members. Plaintiff is
 2   further informed and believes, and based thereon alleges, that these text messages were
 3   sent even though Defendants had never obtained signed authorizations from any non-
 4   members expressly permitting the transmission of advertising or telemarketing messages.
 5   /////
 6                                  CLASS-ACTION ALLEGATIONS
 7           24.    Plaintiff seeks to represent the following Classes under section 382 of the
 8   Code of Civil Procedure:
 9           Class 1: All persons throughout the United States who were not members of
10           a Crunch Fitness gym and who, since October 24, 2013, received at least one
11           text message transmitted by, or on behalf of, any of the Defendants on their
12           cellular telephones.
13           Class 2 (Sub-Class): All persons throughout the United States who were
14           not members of a Crunch Fitness gym and who, since October 24, 2013,
15           received at least one text message transmitted by, or on behalf of, any of the
16           Defendants on their cellular telephones concerning the Crunch Fitness gym
17           located in Van Nuys, California.
18           25.    Plaintiff reserves the right to amend or modify the proposed Classes, or to
19   propose subclasses or limitations to particular issues, in response to facts later
20   ascertained.
21           26.    Numerosity. The identities of Class Members may be ascertained from
22   Defendants’ own business and marketing records, as well as the records of Defendants’
23   telephone provider(s). Joinder of all Class Members would be impracticable due to the
24   sizeable number of such Members and their likely lack of resources to initiate individual
25   claims. Plaintiff estimates that thousands of text messages were sent to well-over the
26   forty individuals required for numerosity purposes. Also, as explained below, the amount
27   that is owed to any given Class Member under the TCPA is relatively small, making it
28   impractical for them to bring their own individual suits.

                                                  6
                           SECOND AM. CLASS-ACTION COMPL. – Case No. 17-cv-08825
     Case 2:17-cv-08825-SJO-E Document 54 Filed 11/19/18 Page 8 of 12 Page ID #:806



 1         27.    Commonality and Predominance. There are questions of law and fact that
 2   are common to the Classes that predominate over any questions affecting only individual
 3   Class Members. These common questions include, without limitation:
 4                a)     Whether the text messages constitute telemarketing or advertising
 5   within the meaning of the TCPA and its regulations;
 6                b)     Whether the equipment used to send the text messages constitutes an
 7   automatic telephone dialing system within the meaning of the TCPA and its regulations;
 8                c)     Whether prior express written consent was required under the TCPA
 9   before sending any of the text messages; and
10                d)     Whether the outright failure to obtain prior express written consent to
11   receive the messages constitutes willful and knowing behavior within the meaning of the
12   TCPA and its regulations.
13         28.    Typicality. Plaintiff’s claims are typical of those of the Classes because she
14   received at least one telemarketing or advertising text message concerning the Crunch
15   Fitness gym located in Van Nuys, California on or after October 16, 2013; she never
16   provided prior express written consent to receive any such messages; and the message
17   was sent using the same equipment used to send text messages to all Class Members on
18   their respective cellular telephones.
19         29.    Adequacy. Plaintiff will fairly and adequately represent and protect the
20   interests of the Classes. Plaintiff is not aware of any conflicts with Class Members, and
21   she plans on pursuing the litigation vigorously. She also has the same interests as those
22   of the Classes, and has retained counsel who are competent and experienced in class-
23   action litigation. In addition, Plaintiff has been actively involved in the litigation, she
24   will continue to participate and be available for the duration of the litigation, and she
25   understand the duties that she holds to the Classes.
26         30.    Superiority. A class action is superior to other available methods for the fair
27   and efficient adjudication of this controversy. Again, the individual joinder of all Class
28   Members is impracticable because of the relatively small recovery amounts at stake and

                                                 7
                          SECOND AM. CLASS-ACTION COMPL. – Case No. 17-cv-08825
     Case 2:17-cv-08825-SJO-E Document 54 Filed 11/19/18 Page 9 of 12 Page ID #:807



 1   the relative lack of resources available for individual Class Members vis-à-vis the large
 2   corporate Defendants. Additionally, the judicial system would be burdened with multiple
 3   trials of the same issues, and the potential for inconsistent or contradictory judgments
 4   would increase. The common questions detailed above, in fact, predominate in this
 5   action, as Class Members’ claims arise out of the same course of conduct to which
 6   Plaintiff herself was subject. A class action therefore would conserve the resources of the
 7   parties and the Court while protecting the rights of Class Members. Defendants’ conduct
 8   as described above is unlawful, continuing, capable of repetition, and will continue unless
 9   restrained and enjoined by the Court. Moreover, it is a matter of public interest to obtain
10   definitive answers to the legality of Defendants’ actions in a single case.
11                                 FIRST CLAIM FOR RELIEF
12                                      Violation of the TCPA
13                                         47 U.S.C. § 227
14         31.    Plaintiff re-pleads, re-alleges, and incorporates by reference each and every
15   allegation set forth in this Complaint.
16         32.    The United States Congress enacted the TCPA in order to balance individual
17   privacy rights with legitimate telemarketing practices. In enacting this statute, Congress
18   found:
19                (1) The use of the telephone to market goods and services to the home
20         and other businesses is now pervasive due to the increased use of cost-
21         effective telemarketing techniques.
22                ....
23                (10) Evidence compiled by the Congress indicates that residential
24         telephone subscribers consider automated or prerecorded telephone calls,
25         regardless of the content or the initiator of the message, to be a nuisance and
26         an invasion of privacy.
27                (11) Technologies that might allow consumers to avoid receiving such
28         calls are not universally available, are costly, are unlikely to be enforced, or

                                                 8
                          SECOND AM. CLASS-ACTION COMPL. – Case No. 17-cv-08825
     Case 2:17-cv-08825-SJO-E Document 54 Filed 11/19/18 Page 10 of 12 Page ID #:808



 1          place an inordinate burden on the consumer.
 2                 (12) Banning such automated or prerecorded telephone calls to the
 3          home, except when the receiving party consents to receiving the call or when
 4          such calls are necessary in an emergency situation affecting the health and
 5          safety of the consumer, is the only effective means of protecting telephone
 6          consumers from this nuisance and privacy invasion.
 7    TCPA of 1991, PL 102–243, December 20, 1991, 105 Stat 2394.
 8          33.    The TCPA specifically prohibits automated calls or messages to consumers’
 9    cellular-telephone numbers without first obtaining the express consent or permission of
10    the consumers:
11                 It shall be unlawful for any person within the United States, or any
12          person outside the United States if the recipient is within the United States[,]
13          (A) to make any call (other than a call made for emergency purposes or
14          made with the prior express consent of the called party) using any automatic
15          telephone dialing system . . . (iii) to any telephone number assigned to a . . .
16          cellular telephone service . . . .
17    47 U.S.C. § 227(b)(1). A text message is a “call” within the meaning of the TCPA. E.g.,
18    Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 954 (9th Cir. 2009).
19          34.    Under the relevant regulation, effective October 16, 2013, “prior express
20    consent” as used in subsection (b)(1)(A)(iii) of the TCPA means “prior express written
21    consent” for all telemarketing or advertising messages. 47 C.F.R. § 64.1200(a)(2)
22    (emphasis supplied). Such consent must be signed by the consumer; disclose that the
23    consumer authorizes the entity on whose behalf the message is sent to deliver, or cause to
24    be delivered, telemarketing messages by way of an automatic telephone dialing system;
25    and disclose that the consumer is not required to provide consent as a condition of
26    purchasing any goods or services. Id. § 64.1200(f)(8).
27          35.    The foregoing acts and omissions of Defendants constitute a direct violation
28    of the TCPA. Consequently, Plaintiff’s right to privacy was violated and she further was

                                                  9
                           SECOND AM. CLASS-ACTION COMPL. – Case No. 17-cv-08825
     Case 2:17-cv-08825-SJO-E Document 54 Filed 11/19/18 Page 11 of 12 Page ID #:809



 1    annoyed and harassed by the multiple marketing text message sent by Defendants.
 2    Defendants were and are aware of the TCPA and its requirements, and, on information
 3    and belief, intentionally violated the law in an effort to maximize the reach of their
 4    program. Defendants’ violations therefore were willful.
 5            36.   The TCPA establishes a private right of action for sending unauthorized
 6    messages to consumers:
 7                  A person or entity may, if otherwise permitted by the laws or rules of
 8            court of a State, bring in an appropriate court of that State (A) an action
 9            based on a violation of this subsection or the regulations prescribed under
10            this subsection to enjoin such violation, (B) an action to recover for actual
11            monetary loss from such a violation, or to receive $500 in damages for each
12            such violation, whichever is greater, or (C) both such actions. If the court
13            finds that the defendant willfully or knowingly violated this subsection or
14            the regulations prescribed under this subsection, the court may, in its
15            discretion, increase the amount of the award to an amount equal to not more
16            than 3 times the amount available under subparagraph (B) of this paragraph.
17    47 U.S.C. § 227(b)(3). Pursuant to 47 U.S.C. § 227(b)(3)(B), Plaintiff and Class
18    Members are entitled to an award of $500 in statutory damages for each and every text
19    message that they received. Moreover, because Defendants willfully and knowingly
20    violated the TCPA as alleged above, Plaintiff and Class Members are entitled to treble
21    damages. Finally, pursuant to 47 U.S.C. § 227(b)(3)(A), Plaintiff and Class Members are
22    entitled to injunctive relief.
23    /////
24

25

26
27

28


                                                   10
                            SECOND AM. CLASS-ACTION COMPL. – Case No. 17-cv-08825
     Case 2:17-cv-08825-SJO-E Document 54 Filed 11/19/18 Page 12 of 12 Page ID #:810



 1                                      PRAYER FOR RELIEF
 2          WHEREFORE, Plaintiff prays for judgment as follows:
 3          1.     An order certifying the Classes under rule 23 of the Federal Rules of Civil
 4    Procedure;
 5          2.     Judgment in favor of Plaintiff and Class Members for the period of time
 6    since October 16, 2013, for statutory treble damages against Defendants, as well as for
 7    injunctive relief;
 8          3.     An award of pre-judgment and post-judgment interest, to the extent
 9    allowable by law;
10          4.     An award of attorney’s fees and costs of suit, to the extent allowable by law;
11    and
12          5.     Such further relief as the Court deems fit and proper.
13

14    Dated: November 19, 2018                               JAURIGUE LAW GROUP
                                                             HEKMAT LAW GROUP
15
                                                                   /s/ Michael J. Jaurigue
16                                                           Michael J. Jaurigue
                                                             Joseph M. Hekmat
17                                                           Attorneys for Plaintiff
18

19                                   DEMAND FOR JURY TRIAL
20          Plaintiffs request a trial by jury as to all claims for relief.
21

22    Dated: November 19, 2018                               JAURIGUE LAW GROUP
                                                             HEKMAT LAW GROUP
23
                                                                   /s/ Michael J. Jaurigue
24                                                           Michael J. Jaurigue
                                                             Joseph M. Hekmat
25                                                           Attorneys for Plaintiff
26
27

28


                                                  11
                           SECOND AM. CLASS-ACTION COMPL. – Case No. 17-cv-08825
